
	
		III
		112th CONGRESS
		1st Session
		S. RES. 271
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2011
			Mr. Durbin (for himself,
			 Mr. Kirk, Mr.
			 Rockefeller, Mr. Reid,
			 Mr. McConnell, Mr. Akaka, Mr.
			 Alexander, Ms. Ayotte,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Bingaman, Mr. Blumenthal, Mr.
			 Blunt, Mr. Boozman,
			 Mrs. Boxer, Mr.
			 Brown of Massachusetts, Mr. Brown of
			 Ohio, Mr. Burr,
			 Ms. Cantwell, Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Enzi, Mrs.
			 Feinstein, Mr. Franken,
			 Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mrs. Hagan,
			 Mr. Harkin, Mr.
			 Hatch, Mr. Heller,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Johnson of South
			 Dakota, Mr. Kerry,
			 Ms. Klobuchar, Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Honoring the life and legacy of the
		  Honorable Charles H. Percy, former Senator for the State of
		  Illinois.
	
	
		Whereas the Honorable Charles H. Percy was born Sept 27,
			 1919, in Pensacola, Florida;
		Whereas in 1949, at the age of 29, the Honorable Charles
			 H. Percy became President of Bell & Howell, the youngest person to head a
			 major corporation at that time;
		Whereas the Honorable Charles H. Percy served in the
			 United States Navy for 3 years during World War II, earning the rank of
			 Lieutenant;
		Whereas the Honorable Charles H. Percy was elected to the
			 United States Senate in 1966 and served the people of the State of Illinois
			 with distinction for nearly 20 years;
		Whereas as a Senator, the Honorable Charles H. Percy
			 implemented a system of consultation in the nomination process of Federal
			 judges;
		Whereas in 1973, the Honorable Charles H. Percy sponsored
			 legislation (Senate Resolution 105) which called for a special prosecutor to
			 investigate the Watergate scandal;
		Whereas the Honorable Charles H. Percy founded and
			 cochaired the Alliance to Save Energy, a nonprofit organization that promotes
			 energy efficiency worldwide;
		Whereas the Honorable Charles H. Percy served as Chairman
			 of the Senate Foreign Relations Committee from 1981 through 1985;
		Whereas the Honorable Charles H. Percy served as Chairman
			 of the Board of Trustees at the Institute of International Education from 1985
			 until his death;
		Whereas the Honorable Charles H. Percy showed humility in
			 his work and respect for the responsibilities of government during his years of
			 service to the United States; and
		Whereas the Honorable Charles H. Percy passed away on
			 September 17, 2011, and is survived by his wife Loraine Guyer, his children,
			 Gail Percy, Mark Percy, Roger Percy, and Sharon Percy Rockefeller, wife of
			 Senator Jay Rockefeller: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 profound sorrow at the death of the Honorable Charles H. Percy, former Senator
			 for the State of Illinois;
			(2)conveys the
			 condolences of the Senate to the family of the Honorable Charles H.
			 Percy;
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the House of Representatives and the family of the Honorable Charles H. Percy;
			 and
			(4)requests that
			 when the Senate adjourns today, it stand adjourned as a further mark of respect
			 to the memory of the Honorable Charles H. Percy.
			
